DETAILED ACTION
This Office action is in response to applicant’s response filed 02/08/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18, as filed on 07/20/2019, are currently pending.
Applicant’s election without traverse of Invention I (Claims 1-13) and Species S (Figures 46-52, 55-59, and 69-71) in the reply filed on 02/08/2021 is acknowledged.  Claims 14-18, as filed on 07/20/2019, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  In addition, claim 2, drawn to an apparatus wherein the block is a body (refer to the specification, as originally filed, paragraphs 276-282, and Figures 53-54, wherein the body is identified as reference character “100”), as filed on 07/20/2019, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  Further, claims 8 and 9, drawn to an apparatus wherein the bench comprises leg lifts, as filed on 07/20/2019, are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claims 1, 3-7, and 10-13, as filed on 07/20/2019, are considered below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 52, reference character “4602” has been used to designate both the plurality of brace connectors and the hooks (identified as reference character “5300” in 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:
In claim 13, line 2, “an configured” should be --- and configured ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 3-4, the limitation “two pairs of the plurality of pairs of hooks” renders the claim indefinite because it is unclear whether or not “the plurality of pairs of hooks” are the same, different from, and/or in addition to “at least three pairs of hooks” recited in claim 1, line 2.  In addition, there is insufficient antecedent basis for “the plurality of pairs of hooks” in this limitation in the claim.  Accordingly, applicant is suggested to amend the limitation “at least three pairs of hooks” in claim 1, line 2, to --- at least three pairs of a plurality of pairs of hooks ---.
Claims 3-7 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 5, lines 1-2, the limitation “wherein the plurality of braces are mounted vertically on a wall” renders the claim indefinite because it is unclear whether or not “a wall” is intended to be claimed as part of applicant’s invention.  Applicant is suggested to amend the limitation to --- wherein the plurality of braces are configured to be mounted vertically on a wall ---.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 5, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory (US 2015/0352395).
Regarding claim 1, Gregory discloses an apparatus (the exercise device 100; Figures 1A, 2-5, and 8), comprising:
a spine (the base structure 102; Figure 1A) comprising at least three pairs of hooks (the plurality of pairs of the notches 103 and corresponding receiving grooves 104 vertically spaced along the base structure 102; Figures 1A and 1B);
a first connector (the bracket connection element 216; details in Figures 2 and 3, broadly in Figures 1A and 8) attached to a block (the universal bracket 200; details in 
a bench (the bench structure 112 / the bench setup 702; Figures 1A and 8, respectively) connected to a bench connector (the modular element connection portion 704; details in Figure 8 and paragraph 0050, broadly in Figure 1A), the bench connector configured to removably attach (attached: Figures 1A and 8; removed: Figures 2 and 3) to the first connector (via the lock structure 220; details in Figures 2 and 3, broadly in Figures 1A and 8).
Regarding claim 3, Gregory further discloses wherein the block is a pulley plate (The universal bracket 200 (Figures 2 and 3) is capable of being a pulley plate via coupling of the modular exercise element 300 (Figure 4; Abstract) to the bracket connection element 216 of the universal bracket 200, wherein the “modular exercise element 300 is for use with resistance-band-based exercises and comprises a resistance band receiving component 302” (paragraph 0045) that is capable of receiving a pulley.).
Regarding claim 4, Gregory further discloses wherein the spine is connected to a plurality of braces (“The base structure 102 can be connected to surface along its length one or more points, for example, utilizing any connection elements that are known in the art, including but not limited to various anchors, nuts, bolts, nails and screws.”; paragraph 0035; emphasis added).

Regarding claim 6, Gregory further discloses a resistance cord adapted to attach to the block (The universal bracket 200 (Figures 2 and 3) is capable of being coupled to the modular exercise element 300 (Figure 4; Abstract) via the bracket connection element 216 of the universal bracket 200, wherein the “modular exercise element 300 is for use with resistance-band-based exercises and comprises a resistance band receiving component 302” (paragraph 0045).  In this configuration, the resistance band receiving component 302 is capable of receiving a resistance band (paragraph 0045; Abstract).  Accordingly, a resistance cord is adapted to attach to the universal bracket 200.).

Regarding claim 12, Gregory further discloses wherein the pulley plate comprises a pulley ring (the resistance band receiving component 302 (paragraph 0045; Figure 4) is capable of receiving a pulley).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In an alternative interpretation, claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US 2015/0352395) in view of Donofrio (US 2014/0018215).
Regarding claim 4, in the alternative interpretation, Gregory discloses the invention as substantially claimed, see above, but is silent as to: wherein the spine is connected to a plurality of braces.

In the alternative interpretation, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gregory’s invention such that the spine is connected to a plurality of braces, as taught by Donofrio, in order to enable secure mounting of the spine on a wall between two studs with lag bolts on each of the plurality of braces (Donofrio: paragraph 0045).
Regarding claim 5, in the alternative interpretation, Gregory in view of Donofrio teaches the invention as substantially claimed, see above, and further teaches wherein the plurality of braces are mounted vertically on a wall (Donofrio: the stud mounts 14 are mounted vertically on the wall 1; Figure 2), and the spine is mounted vertically on the plurality of braces (Donofrio: the vertical spine 3 is mounted vertically on the stud mounts 14; Figure 2).

In the alternative interpretation, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US 2015/0352395) in view of Donofrio (US 2014/0018215), and further in view of Perez (US 2011/0237410).
Regarding claim 7, in the alternative interpretation, Gregory in view of Donofrio teaches the invention as substantially claimed, see above, but is silent as to: a resistance cord adapted to attach to the plurality of braces.
Perez teaches an analogous apparatus (Figures 1, 2, and 18-21) wherein a resistance cord (the resistance band; Figures 18-21; paragraphs 0043 and 0046) is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of braces of Gregory’s invention modified in view of Donofrio such that a resistance cord is adapted to attach to the plurality of braces, as taught by Perez, in order to “provide anchoring points at key angles from ankle height to above the head” for the resistance cord to enable resistance cord exercises such as triceps presses, upright rows, biceps curls, and trunk rotations in lunge positions (Perez: paragraph 0045; Figures 18-21).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US 2015/0352395) in view of Perez (US 2011/0237410), and further in view of Hinds (US 6,319,179).
Regarding claim 10, Gregory discloses the invention as substantially claimed, see above, and further discloses a resistance cord connected to the block (The universal bracket 200 (Figures 2 and 3) is capable of being coupled to the modular exercise element 300 (Figure 4; Abstract) via the bracket connection element 216 of the universal bracket 200, wherein the “modular exercise element 300 is for use with resistance-band-based exercises and comprises a resistance band receiving component 302” (paragraph 0045).  In this configuration, the resistance band receiving component 302 is capable of receiving a resistance band (paragraph 0045; Abstract).  Accordingly, a resistance cord is capable of connecting to the universal bracket 200.).
However, Gregory fails to disclose: the resistance cord with handles at each end.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resistance cord of Gregory’s invention such that handles are disposed at each end thereof, as taught by Perez, in order to enable resistance cord exercises such as triceps presses, upright rows, and biceps curls (Perez: paragraph 0045; Figures 18-20).
Gregory in view of Perez teaches the invention as substantially claimed, see above, but fails to teach: the resistance cord passing through at least one pulley which is connected to the block.
Hinds teaches an analogous apparatus (Figure 2) comprising a resistance cord (the length of elastic exercise cord 27; Figure 2; column 7, lines 47-48) passing through at least one pulley (the pulley wheel 35 together with the pulley swivel 24; Figures 2 and 6; column 7, lines 47-48) which is connected to a block (the tethering terminal 20; Figure 2; column 7, lines 60-67).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the resistance cord of Gregory’s invention modified in view of Perez such that it passes through at least one pulley which is connected to the block, as taught by Hinds, in order to enable the resistance cord to pivot about multiple axes of rotation during exercise while simultaneously preventing the resistance cord itself from becoming twisted during use (Hinds: column 3, lines 27-34).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gregory (US 2015/0352395) in view of Webber (US 2001/0018387).
Regarding claim 13, Gregory discloses the invention as substantially claimed, see above, but fails to disclose: wherein a bench pivot is attached between the bench and the bench connector an configured to enable the bench connector to pivot about the bench.
Webber teaches an analogous apparatus (Figures 19 and 20) wherein a bench pivot (the pivot 105; Figures 19 and 20; paragraph 0072) is attached between a bench (the bench support tube 100 together with the pads 102, 104; Figures 19 and 20) and a bench connector (the upper rod 146; Figures 19 and 20; paragraph 0072) and configured to enable the bench connector to pivot about the bench (Figures 19 and 20; paragraph 0072).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bench connector of Gregory’s invention to include a bench pivot between the bench and the bench connector, as taught by Webber, in order to enable an angle of the bench to be adjusted for the advantage of providing the user with an ability to perform bench presses from a variety of angles to exercise different portions of the user’s pectoral muscles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you 

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784